DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant fails to disclose an written description of the volume of the first powder having the hardness greater than 100VH ranges from 14.4% to 19% of a total volume of the magnetic core [in claims 1 and 7.]
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9 and 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, applicant should clarify the structure and/or arrangement of the magnetic core intended by “the volume of the first powder having the hardness greater than 100HV ranges from 14.4% to 19% of a total volume of the magnetic core.”  Claims 2-3, 8-9 and 11-20 inherit the defect of the parent claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-8, as best understood in view of the rejections under 35 USC 112 first and second paragraph, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. [US 8,922,312 B2] in view of Otsuka et al. [CN 103846426A.]
Regarding claims 1, 7-8 and 10, Liao et al. discloses a coil component [figures 4-6] comprising:
- a magnetic core (310, 410): and volume
- a coil (320, 420) wound around the magnetic core, wherein the magnetic core includes a fist powder [l14] and a second powder [112], a hardness of the first powder is lower than that of the second powder. 
Liao et al further discloses the content of the first magnetic powder between 80 weight% - 20 weight % and the second magnetic powder between 20 weight% - 80 weight% [column 4, lines 45-31.]
Liao et al. further discloses a Vickers hardness of the first powder ranges from 80HV to 100HV and Vickers hardness of the second powder ranges from 150 to 250 HV.
Liao et al. discloses the instant claimed invention except for the specific hardness and volume.
Otsuka et al. discloses composite powder/particle for a magnetic core comprising:
- a first powder [3] and a second powder [4], wherein the hardness of the first powder is 250 to 1200 HV and the hardness of the second powder is 100 to 250 HV [tables 0230, 0232, 0233, 0234.]
Otsuka et al. further discloses the different volume ratio of the first and/or second powder for example 20:80 to 97.
It would have been obvious at the time the invention was made to use the specific hardness design of Otsuka et al. magnetic core materials in Liao et al. for the purpose of improving and/or enhancing resistivity and/or filling rate.
The specific volume of the first powder ranges from 40% to 60% of a total volume of the first powder and the second powder, and the volume of the first powder having the hardness greater than 100HV ranges from14.4% to 19% of a total volume of the magnetic core would have been an obvious design consideration for the purpose of facilitate the desired magnetic flux/field and/or characteristics.
Regarding claim 2, Liao et al discloses the first magnetic powder is iron material.
Regarding claim 3, Liao et al. discloses the second magnetic powder is amorphous material.
Claims 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Otsuka et al., as applied to claims 1 and 7 above, and further in view of Yoshikawa [US 10,283,255 B2.] 
Regarding claim 9, Liao et al. discloses the instant claimed invention except for a case. Yoshikawa discloses a magnetic device [figure 3] comprising: 
- a magnetic core; 
- a coil [2] wound about the magnetic core; and 
- a case [4.]
It would have been obvious at the time the invention was made to include a case for the device of Liao et al. in view of Otsuka et al., as suggested by Yoshikawa, for the purpose protecting the device.
Regarding claims 11-12, Yoshikawa further discloses the coil [2] comprises a first coil [2a] and a second col [2b] which are disposed symmetrically with respect to a hollow of the magnetic core, wherein the first coil and the second coil are connected m series [figures 3-4.]
Regarding claim 13, Yoshikawa inherently discloses the first coil and the second coil have the same number of winding turns.
Regarding claim 14, both Liao et al. and Yoshikawa discloses the magnetic core comprises a first magnetic core. a second magnetic core, a third magnetic core and a fourth magnetic core, the second magnetic core is disposed between the first magnetic core and the third magnetic core, and the fourth magnetic core is disposed between the first magnetic core and the third magnetic core. 
Regarding clans 15-16, Yoshikawa discloses the first magnetic core is disposed to face the third magnetic core with respect to the hollow and the second magnetic core is disposed to face the fourth magnetic core with respect to the hollow [figure 1.] 
Regarding claim 17, Yoshikawa discloses the coil is wound around the first magnetic core and the third magnetic core [figure 3.] 
Regarding claims 18-19, the combination of Liao et al. in view of Otsuka et al. and Yoshikawa discloses the first magnetic core comprises the first powder and the second powder and the third magnetic core comprises the first powder and the second powder. 
Regarding claim 20, Yoshikawa discloses the coil comprises a conductor and an insulating layer surrounding the conductor [figures 3-4.]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837